Order filed January 25, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00866-CR
                              NO. 14-17-00867-CR
                                  ____________

                 DOMINIQUE DONTAE LASKER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


              On Appeal from the 506th Judicial District Court
                           Waller County, Texas
             Trial Court Cause Nos. 11-01-13704 and 11-01-13705

                                    ORDER

      These are appeal from judgments signed February 17, 2010. Related cases
were previously filed in the Court of Appeals for the First District of Texas under
case numbers 01-14-00631-CR and 01-14-00632-CR.

      It is ORDERED that the appeals docketed under this court’s appellate cause
numbers 14-17-00866-CR and 14-17-00867-CR are transferred to the Court of
Appeals for the First District of Texas pursuant to Local Rule 1.5. 14th Tex. App.
(Houston) Loc. R. 1.5. The Clerk of this Court is directed to transfer all papers filed
in the cases, and certify all Orders made, to the Court of Appeals for the First District
of Texas.



                                    PER CURIAM




                                           2